The Directors FX Energy Inc 3006 Highland Drive 206 Salt Lake City, Utah84106 United States of America The Royal Bank of Scotland Plc 135 Bishopsgate London EC2M 3UR United Kingdom ING Bank N.V Bijlmerplein 888 1102 MG Amsterdam The Netherlands KBC Bank N.V Dublin Branch KBC House 4 George’s Dock IFSC Dublin 1 ECV2003 4th March 2013 Dear Sirs, EVALUATION OF POLISH GAS ASSETS RPS Energy (RPS)has completed an independent reserves evaluation of the Zaniemysl, Roszkow, Winna Gora, Sroda-Kromolice, Kromolice South, Grabowka, Lisewo and Komorze Gas Fields in Poland ('the Properties') currently owned by FX Energy Inc (‘FX’).We have estimated Proved, Proved plus Probable and Proved plus Probable plus Possible reserves as at 1 January 2013, based on data and information available up to 31 December 2012. The Proved, Proved plus Probable and Proved plus Probable plus Possible reserves estimates in this report comply with the reporting definitions set in the Article 210.4-10(a) of Regulations S-X (17 CFR 210) of United States Securities and Exchange Commission (“SEC”). The work was undertaken by a team of professional petroleum engineers, geoscientists and economists and is based on data supplied by FX Energy.Our approach has been to prepare independent estimates of developed reserves for all producing assets based on the field’s production performance.In fields where potential exists to further develop reserves through additional capital investment, we have reviewed the available data supplied by the Operator and estimated the likely range of incremental reserves that can be recovered. In estimating reserves we have used standard petroleum engineering techniques.These techniques combine geological and production data with detailed information concerning fluid characteristics and reservoir pressure as well as pertinent production software that allows wells to be modelled as closely as possible to reality. We have estimated the degree of uncertainty inherent in the measurements and interpretation of the data and have calculated a range of recoverable reserves.We have taken the working interest that FX Energy has in the Properties as presented by FX Energy and we have not investigated nor do we make any warranty as to FX Energy's interest in the fields. Reserves Gas Reserves attributable to the FX Energy Interest (MMscf), as of 1 January 2013 Field FX Energy Interest FX Energy Gas Reserves (MMscf) Developed Undeveloped Proved Proved + Probable Proved + Probable + Possible Proved Proved + Probable Proved + Probable + Possible Grabowka 100.0% 22 Zaniemysl 24.5% Roszkow 49.0% Sroda-Kromolice 49.0% Kromolice South 49.0% Winna Gora 49.0% Lisewo 49.0% Komorze 49.0% Total Economic Evaluation We have calculated the Net Present Value of the Properties based on our estimates of Reserves and on current firm development plans, as follows: Field FX Energy Interest NPV10 (Million US$) Proved Proved + Probable Proved + Probable + Possible Gross Net Gross Net Gross Net Zaniemysl 24.5% Sroda-Kromolice 49.0% Roszkow 49.0% Winna Gora 49.0% Kromolice South 49.0% 20.34 Grabowka 100.0% 1.90 1.90 Lisewo 49.0% 90.12 131.07 Komorze 49.0% 9.32 Total Qualifications RPS is an independent consultancy specialising in petroleum reservoir evaluation and economic analysis.The provision of professional services has been solely on a fee basis.Mr Gordon Taylor, Director, Geoscience for RPS Energy, has supervised the evaluation.Mr Taylor is a Chartered Geologist and Chartered Engineer with over 30 years’ experience in upstream oil and gas. Other RPS employees involved in this work hold at least a Master’s degree in geology, geophysics, petroleum engineering or a related subject or have at least five years of relevant experience in the practice of geology, geophysics or petroleum engineering. Basis of Opinion The evaluation presented in this report reflects our informed judgement based on accepted standards of professional investigation, but is subject to generally recognised uncertainties associated with the interpretation of geological, geophysical and engineering data.The evaluation has been conducted within our understanding of petroleum legislation, taxation and other regulations that currently apply to these interests.However, RPS Energy is not in a position to attest to the property title, financial interest relationships or encumbrances related to the property. It should be understood that any evaluation, particularly one involving exploration and future petroleum developments may be subject to significant variations over short periods of time as new information becomes available. Yours faithfully, RPS Energy /s/ Gordon R. Taylor Gordon R Taylor, CEng, CGeol Director, Geoscience RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets EVALUATION OF POLISH GAS ASSETS Prepared for FX Energy Incorporated and The Royal Bank of Scotland Plc, acting as Agent on behalf of the Finance Parties RPS Energy 309 Reading Road, Henley-on-Thames, Oxon. RG9 1EL T +44 (0)1491 415400F +44 (0)1491 415415 E rpshen@rpsgroup.com W www.rpsgroup.com DOCUMENT REVISION RECORD Document Description Date Issued by Checked by Accepted by Client Comment V00 First Draft 30-Jan-2013 L Reyes, B Hodgson, K Kasriel M Hayes For Client Comments V01 Final excluding Economics 08-Feb-13 L Reyes, B Hodgson, K Kasriel M Hayes For Client Review V02 Final 04-March-13 L Reyes, B Hodgson, K Kasriel M Hayes Final ECV 2003 i March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets TABLE OF CONTENTS 1. EXECUTIVE SUMMARY 1 2. TECHNICAL EVALUATION 4 Overview and Evaluation Methodology Geological Setting 4 GIIP and Reserves Estimation Methodology 5 Parameter Inputs to Static GIIP Estimates 5 Material Balance Calculations 8 Zaniemysl Field 10 Field Description and Static GIIP Estimate 10 Production History 11 Gas Reserves Estimation 12 Roszkow Field 14 Field Description and Static GIIP Estimate 14 Production History 15 Gas Reserves Estimation 15 Kromolice-Sroda Field 16 Field Description and Static GIIP Estimate 16 Production History 18 Gas Reserves Estimation 19 Kromolice South Field 21 Field Description and Static GIIP Estimate 21 Production History 22 Gas Reserves Estimate 22 ECV 2003 ii March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Winna Gora Field 23 Field Description and GIIP Estimate 23 Gas Reserves Estimation 24 Lisewo Field 25 Field Description and Static GIIP Estimate 25 Gas Reserves Estimation 27 Komorze Field 28 Field Description and GIIP Estimate 28 Gas Reserves Estimation 29 Grabowka Fields 30 Field Description and Static GIIP Estimate 30 Production History 31 Gas Reserves Estimation 32 3. ECONOMIC ANALYSIS 33 Assumptions 33 Costing 33 Results 34 4. RESERVES EVOLUTION 2011-2012 36 Proved Gas Reserves 36 Proved plus Probable Gas Reserves 36 Proved plus Probable plus Possible Gas Reserves 37 ECV 2003 iii March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 1: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR ZANIEMYSL FIELD 38 APPENDIX 2: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE ROSZKOW FIELD 45 APPENDIX 3: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR SRODA-KROMOLICE FIELD 52 APPENDIX 4: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE KROMOLICE SOUTH FIELD 59 APPENDIX 5: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE WINNA GORA FIELD 66 APPENDIX 6: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR LISEWO 73 APPENDIX 7: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR KOMORZE-3 80 APPENDIX 8: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR GRABOWKA 87 ECV 2003 iv March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets LIST OF FIGURES Figure 2.1: FX Energy Licence Areas 4 Figure 2.2: Fences Concession: Rotliegend Gas Accumulations 5 Figure 2.3: Lisewo-1: Sw-Height Function 8 Figure 2.4: Zaniemysl Field: Top Rotliegend Depth Structure 11 Figure 2.5: Zaniemysl Production History and Forecast 12 Figure 2.6: Zaniemysl Pressure Match 13 Figure 2.7: Roszkow Field - Top Rotliegend Depth Structure 14 Figure 2.8: Roszkow Production History and Forecast 15 Figure 2.9: Roszkow Pressure Match 16 Figure 2.10: Kromolice-Sroda Field - Top Rotliegend Depth Structure 17 Figure 2.11: Sroda-4 Production History and Forecast 18 Figure 2.12: Kromolice-1 Production History and Forecast 19 Figure 2.13: Sroda - 4 Pressure Match 19 Figure 2.14: Kromolice – 1 Pressure Match 20 Figure 2.15: Kromolice South Field: Original & Current Maps 21 Figure 2.16: Kromolice South Production History and Forecast 22 Figure 2.17: Kromolice South Pressure Match 23 Figure 2.18: Winna Gora: Top Rotliegend Depth Structure 24 Figure 2.19: Winna Gora Production Forecast 25 Figure 2.20: Lisewo - Top Rotliegend Depth Structure 26 Figure 2.21: Lisewo Production Forecast 27 Figure 2.22: Komorze-3: Top Rotliegend Depth Structure (RPS) 28 Figure 2.23: Komorze Production Forecast 29 Figure 2.24: Grabowka Fields: Zechstein Ca1 Depth Structure 30 ECV 2003 v March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.25: Grabowka Fields - Production Data 31 Figure 2.26: Grabowka Fields - Production Data and Forecast 31 Figure 2.27: Grabowka 2P Production Forecast 32 Figure 3.1: Gas Price Sensitivity on NPV10 (Net to FX Energy) for the 2P Case 35 ECV 2003 vi March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets LIST OF TABLES Table 1.1: Gas Reserves attributable to the FX Energy interest (MMscf), as of 31st December 2012 1 Table 1.2: Reserves Changes from 1/1/2012 to 1/1/2013 , 100% Basis 2 Table 1.3: Reserves Changes from 1/1/2012 to 1/1/2013, Net interest 3 Table 2.1: REP Input Parameters 6 Table 2.2: Comparison of Log and volumetric Average Sw 7 Table 2.3: Gas Reserves (MMscf) for the Zaniemysl Field at 31st December 2012, 100% Basis 13 Table 2.4: Reserves (MMscf) for the Roszkow Field at 31st December 2012, 100% Basis 16 Table 2.5: Gas Reserves (MMscf) for the Kromolice - Sroda Field at 31st December 2012 100% Basis 20 Table 2.6: Gas Reserves (MMscf) for the Kromolice South Field at 31st December 2012, (100% basis) 23 Table 2.7: Reserves (MMscf) for the Winna Gora Field at 31st December 2012 100% Basis 25 Table 2.8: Gas Reserves (MMscf) for the Lisewo Field at 31st December 2012 100% Basis 27 Table 2.9: Gas Reserves (MMscf) for Komorze Field at 31st December 2012 100% Basis 29 Table 2.10: Gas Reserves (MMscf) for the Grabowka Field at 31st December 2012 100% Basis 32 Table 3.1: Gas Price, Royalty and OPEX Assumptions 33 Table 3.2: Total NPV10 and NPV10, attributable to FX Energy 34 Table 3.3: Effect of Gas Price Sensitivities on FX Net Reserves (MMscf) 35 Table 3.4: Effect of Gas Price Sensitivities on NPV10 (Net to FX Energy) in Million USD 35 Table 4.1: Gas Proved Reserves (MMscf) 100% Basis 36 Table 4.2: Gas Proved plus Probable Reserves (MMscf) 100% Basis 36 Table 4.3: Gas Proved plus Probable plus Possible Reserves (MMscf) 100% Basis 37 ECV 2003 vii March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 1.EXECUTIVE SUMMARY RPS Energy has performed a technical and economic evaluation of FX Energy’s assets in Poland.This is an update of a similar evaluation performed by RPS Energy at the end of 2011 but accommodating changes that have occurred during 2012.Principally these include additional production from the Zaniemysl, Roszkow, Kromolice-Sroda, Kromolice South and Grabowka fields, and the new field drilled by the Komorze-3 exploration well.2012 pressure surveys in Zaniemysl, Roszkow, Kromolice-Sroda and Kromolice South provide further data for evaluating GIIP estimates for these fields. All producing fields and undeveloped discoveries were evaluated, including Komorze-3.Revised product prices and operating and development costs have been included in determining asset values as of 31st December 2012. Our computation of Remaining Reserves at 31st December 2012 is given in Table 1.1. Field FX Energy Interest FX Energy Gas Reserves (MMscf) Developed Undeveloped Proved Proved + Probable Proved + Probable + Possible Proved Proved + Probable Proved + Probable + Possible Grabowka 100.0% 22 Zaniemysl 24.5% Roszkow 49.0% Sroda-Kromolice 49.0% Kromolice South 49.0% Winna Gora 49.0% Lisewo 49.0% Komorze 49.0% Total Table 1.1:Gas Reserves attributable to the FX Energy interest (MMscf), as of 31st December 2012 A summary of reserve changes during the past year, taking account of production, reserve additions and revisions is given in Table 1.2 (Gross Volumes) and Table 1.3 (FX Net volumes).Note that these contain developed and undeveloped fields. For the producing fields, there is a downward revision of reserves across all reserve categories, mainly due to reduced GIIP’s or the constraints imposed on GIIP estimates from reservoir pressure data.These downward revisions are partially offset by an increase in estimated GIMP and hence reserves for the undeveloped discoveries of Winna Gora and Lisewo, and the additional reserves from the Komorze-3 discovery. The end year 2012 economic values are summarised in the report in Table 3.2.Note that the economical values were based on firm development plans. ECV 2003 1 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets FX ENERGY: POLISH INTEREST RESERVE CHANGES FROM 1/1/2/1/2013 100% INTEREST GAS (MMSCF) Reserves at 1/1/2012 Production Additions Revisions Reserves at 1/1/2013 Zaniemysl Proved Proved + Probable Proved + Probable + Possible Sroda-Kromolice Proved Proved + Probable Proved + Probable + Possible Winna Gora Proved - 10,324 Proved + Probable - Proved + Probable + Possible - Roszkow Proved Proved + Probable Proved + Probable + Possible Grabowka Proved 89 82 Proved + Probable 89 Proved + Probable + Possible 89 44 Kromolice South Proved Proved + Probable Proved + Probable + Possible Lisewo Proved - Proved + Probable - Proved + Probable + Possible - Komorze Proved - - - Proved + Probable - - - Proved + Probable + Possible - - - Totals Proved Proved + Probable Proved + Probable + Possible Table 1.2:Reserves Changes from 1/1/2012 to 1/1/2013, 100% Basis ECV 2003 2 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets FX ENERGY: POLISH INTEREST RESERVE CHANGES FROM 1/1/2/1/2013 NET INTEREST GAS (MMSCF) Reserves at 1/1/2012 Production Additions Revisions Reserves at 1/1/2013 Zaniemysl Proved Proved + Probable Proved + Probable + Possible Sroda-Kromolice Proved Proved + Probable Proved + Probable + Possible Winna Gora Proved - Proved + Probable - Proved + Probable + Possible - Roszkow Proved Proved + Probable Proved + Probable + Possible Grabowka Proved 89 82 Proved + Probable 89 Proved + Probable + Possible 89 44 Kromolice South Proved Proved + Probable Proved + Probable + Possible Lisewo Proved - Proved + Probable - Proved + Probable + Possible - Komorze Proved - - - Proved + Probable - - - Proved + Probable + Possible - - - Totals Proved Proved + Probable Proved + Probable + Possible Table 1.3:Reserves Changes from 1/1/2012 to 1/1/2013, Net interest ECV 2003 3 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.TECHNICAL EVALUATION 2.1 Overview and Evaluation Methodology 2.1.1Geological Setting The Zaniemysl, Roszkow, Winna Gora, Kromolice-Sroda, Kromolice South, Lisewo and Komorze gas accumulations are located in the “Fences” concession area (Figure 2.1) where the Rotliegend sandstone is the reservoir unit; the Grabowka fields are located 25km to the southwest in Block 287, with gas reservoired in Zechstein dolomites and limestones. Figure 2.1:FX Energy Licence Areas The Fences concession area is located within the gas-bearing Rotliegend fairway of the NW Europe Permian Basin.In this part of the fairway, the Rotliegend is encountered at depths of between 2500m and 4000m.Reservoir facies are predominantly aeolian and fluvial deposits, and although reservoir quality deteriorates with depth, porosities are generally in the range of 14 to 20%.Permeabilities are more variable, depending primarily on grain size, and range from 10 to 100mD. The Rotliegend traps are fault-controlled anticlines (Figure 2.2).Reservoir thickness generally exceeds vertical closure, and the traps appear to be full to spill, with interpreted GWC’s closely matching the spill points of the bounding faults.The main controlling faults have a regional NW-SE orientation, but in some fields offsetting faults are critical for trap formation.The structures are of moderate vertical relief and are volumetrically sensitive to the choice of velocity model used for depth conversion. The Grabowka East and West fields are similarly low relief, fault-controlled anticlines.GWC’s and structural spill points are less well defined in these accumulations. ECV 2003 4 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.2:Fences Concession: Rotliegend Gas Accumulations 2.1.2GIIP and Reserves Estimation Methodology RPS has reviewed all aspects of the geology, geophysics, petrophysics and structural mapping of each accumulation in order to define a range of input parameters for a probabilistic (static) calculation of GIIP. Where pressure data is available, an independent (dynamic) estimate of GIIP has been made using material balance calculations for reconciliation with the static estimate. Where reserves are obtained by material balance calculations, recovery factors are calculated (not assumed).For non-producing fields, a range of recovery factors is used consistent with those estimated for producing fields. 2.1.3Parameter Inputs to Static GIIP Estimates RPS uses the REP software package for probabilistic GIIP estimates.Table 2.1 contains a summary of the input parameter distributions for each field, with corresponding GIIP outputs.Although reservoir parameters are largely unchanged from previous evaluations, for this exercise both Sw and GRV input parameters have been re-evaluated. ECV 2003 5 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Table 2.1:REP Input Parameters ECV 2003 6 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Sw Parameters A review of log data suggests that the previous use of a range of Sw values centred on the average well Sw from the pay interval is not a true reflection of the volumetric average value of Sw.The reservoir interval in most of the fields has a distinctive Sw-Height profile due to low structural relief and moderate permeability.In such cases, a Sw-Height function should be used in REP to ensure that the varying Sw is correctly weighted in a volumetric sense. RPS has undertaken a review of the log data from Kromolice-1, Lisewo-1, and the new discovery Komorze-3.A Sw-Height function has been derived from Lisewo-1 (Figure 2.3) which closely matches the Sw log profiles in Kromolice-1 and Komorze-3 when using the deepest GWC in each well.These generic Sw-Height functions are also considered to be representative of the Sw log profiles in Sroda-4, Roszkow-1, Winna Gora-1 and Kromolice South.Sw-Height functions have therefore been used in REP in preference to Sw distributions on all fields, with the exception of Zaniemysl (see Section 2.3.1 below).The volume averaged Sw values associated with Sw-Height function and the corresponding log calculated Sw’s are shown in Table 2.2. FIELD/WELL Sw COMPARISON Vol Av. Sw-Height Fn. Log Calculation Roszkow Kr-1 Sr-4 Kr-2 Winna Gora Lisewo Komorze Table 2.2:Comparison of Log and volumetric Average Sw ECV 2003 7 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.3:Lisewo-1: Sw-Height Function GRV Parameters The use of a Sw-Height function in REP requires GRV input in the form of area-depth pairs, rather than the previous three parameter GRV distributions.As noted above, volumetric estimates are sensitive to the velocity model used for depth conversion, and GRV uncertainty in REP can be captured by inputting an “area uncertainty” distribution. Previous RPS work has evaluated the volumetric uncertainty resulting from different velocity models, particularly over the Kromolice-Sroda field.A review of this work demonstrates that GRV uncertainty can be modelled by a log-normal area distribution (P90 80% P10 150%, see Table 2.1).This distribution has been used for all fields mapped on 3D seismic data, where the volumetric uncertainty is primarily velocity-related; for fields mapped on 2D seismic data (Zaniemysl and Roszkow) the P90 value is reduced to account for additional mapping uncertainty. 2.1.4Material Balance Calculations Based on the available data by field (PVT, well test and production history data) we have used a material balance program (Mbal) to get the producing estimation of Gas in place (GIIP) and compare it with the volumetric GIIP results using traditional p/z analysis techniques.The Mbal program was also used to predict the future reservoir performance and well production forecast for a given production schedule and matched well inflow and lift performance where available.FX Energy has also specified some reservoir management rate constraints, as advised by Operator, for the forecast by field. ECV 2003 8 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets RPS has created various cases based on either single or multiple tanks with transmissibility connections between the tanks to reflect potential compartmentalization or later contribution from tight pay.These models were used to establish a range of scenarios which are summarized below for the producing fields: · P90 minimum case - generally based on the P90 volumetric GIIP or less where the p/z data demonstrated smaller connected GIIP’s.In some cases aquifer influx was modelled to allow a good match to the p/z data where the p/z GIIP was greater than the P90 volumetric GIIP.The aquifers can be justified as the onset of water production at the Zaniemysl field has demonstrated the potential for active aquifers in the area. · P50 expected case - generally based on, or close to, the P50 volumetric GIIP.In some cases a second compartment, potentially poorly connected to the well compartment, was included to allow the P50 volumetric GIIP to be included in the model whilst allowing a match to any measured pressures. · P10 maximum case - generally based on the P10 volumetric GIIP.In all cases a second or third compartment, potentially poorly connected to the well compartment, was included to allow the full P10 volumetric GIIP to be included in the model and allowing a match to any measured pressures.At the end of field life in some of these cases the depletion level in the tank furthest from the well can be relatively low, resulting in relatively low apparent recovery factors for the whole system. For fields where there was no production history the full volumetric GIIP was combined with a deterministic range of recovery factors to generate P90 P50 P10 reserves.MBAL was then used with typical well inflow parameters to forecast the production rates on plateau & decline. For each scenario a production history simulation based on the tanks and aquifer models that have been tuned with the p/z plot data were generate to check the match with the measured reservoir pressures. Once the pressure and production data were adequately matched a production forecast was created.To carry out the prediction a well inflow definition was prepared using PROSPER software which can reproduce the well inflow (IPR) and tubing performance (VLP) for a set of conditions.The completion strings run in PROSPER model were 2 7/8” tbg for each well.The models were all run to a final minimum flowing well head pressure of 100 psia, which will require the inclusion of compression at some stage in a number of the fields to gain entry to the main export pipeline operating at c.900 psi.The tubing curves should allow the impact of any future water production to be modelled.A number of the forecast profiles terminate relatively rapidly as a result of water loading in the tubing. For those models with aquifers, the gas leg pore volume water influx was modelled using the assumption of vertical equilibrium, where the gas-water contact will rise uniformly across the field and water production would commence when it is at the bottom perforation.This attempts to model the encroachment of potential aquifer water to the gas leg and allows Mbal to reflect the impact of water production on the lift curves.It is anticipated this will provide a useful history matching tool in the event of more of the fields starting to produce water in the future. ECV 2003 9 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Well performances were forecast including the production and downtime constraints specified by FX Energy.This overall workflow is an update from the prior year where notional plateau durations and annual off plateau decline rate had been used.The new models will allow for better integration of the future flowing well performance data and any WGR trends.Individual well target rates are as follows: Zaniemysl 3: 2.7MMscf/d.For the Z 3 sidetrack starting up 1/10/2013, max well rate of 9MMscf/d. Sroda 4: 2.6 MMscf/d. Kromolice 1: 6.5 MMscf/d. Kromolice 2: 3.6 MMscf/d. Roszkow: 11.7 MMscf/d. Winna Gora: 1.6MMscf/d. Lisewo 1: 5.4MMscf/d.Same rate for Lisewo 2 when it comes on at 1/1/2014. Grabowka: Offtake maintained at 0.27 MMscf/d through to 31/4/2013, 0.9MMScf/d to 30/9/2013 and 1.16MMScf/d thereafter. Komorze: 1.7 MMscf/d as measured on a recent well test. As advised by FX Energy ten days of downtime has been included in the profiles for all Fences fields to account for annual well shut-ins for downhole static pressure measurements. 2.2Zaniemysl Field 2.2.1Field Description and Static GIIP Estimate The Zaniemysl field is a fault and dip closed Rotliegend structure mapped on 2D seismic data, with dip closure to the north, and fault closures to the SW and SE.The current Top Rotliegend depth structure map is shown in Figure 2.4. ECV 2003 10 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.4:Zaniemysl Field: Top Rotliegend Depth Structure Zaniemysl-3 was drilled in a near-crestal location and encountered a 38m gas column with a clear GWC at -2888.8m TVDSS.Zaniemysl is the only Rotliegend field where the generic Sw-Height function does not reasonably model the log Sw profile, and so for volumetric estimates a single value Sw of 41% (from the Operator’s field report) was used. Updated Volumetric GIIP estimates are: Dec 2011 Dec 2012 Proved (P90) 51.0 Bscf 29.8 Bscf Proved Plus Probable (P50) 60.0 Bscf 44.9 Bscf Proved Plus Probable Plus Possible (P10) 80.0 Bscf 68.1 Bscf The current depth structure map differs from the previous version in having a similar vertical relief but a smaller area.The reduction in GIIP therefore arises mainly from a reduction in estimated GRV. 2.2.2Production History The field produced at a plateau production rate of approximately 9.3 MMscf/d until March 2012, when the water production increased and gas rate was reduced to 6.5 MMscf/d.Consecutively the gas rate was reduced to 4.7 MMscf/d in early June and to 2.7 MMscf/d in mid-August as a consequence of increasing water cut.The well was shut-in during September due to pipeline maintenance.Z-3 was brought back on at 2.7 MMscf/d at a reduced water cut.The well’s cumulative production at 31st December 2012 was 20.4 Bscf.FX Energy net working interest in this field is 24.5%. ECV 2003 11 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.5:Zaniemysl Production History and Forecast 2.2.3Gas Reserves Estimation A static pressure survey was carried out in the single producing well Zaniemysl-3 in September 2012; this pressure shows an increase in reservoir pressure confirming the strong aquifer drive in this field.For the P50 case a two tank model was built to allow a match of the volumetric P50 GIIP to the pressure data.The reduction in offtake from Aug 12 2012 onwards and continuing water influx results in a rise in the predicted WHFP.Figure 2.5 shows the production for P90-P50 and P10 cases and Figure 2.6 shows the Pressure Match.The Zaniemysl reserves result in a recovery factor of 68% for the P50 case. ECV 2003 12 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.6:Zaniemysl Pressure Match The remaining reserves of gas, at 31st December 2012 for this field are summarized in Table 2.3.The reserves have reduced significantly from the prior evaluation as a result of the reduced GIIP, the onset of water production and a match to the p/z data.It is planned to sidetrack the Z-3 well in 3Q 2013 with an expected shut-in of approximately one month and this has been included in the production forecast for the P50 & P10 case. The gas production forecasts are shown in Figure 2.5 and in Appendix 1. Remaining Reserves (MMscf) Evaluation Production Remaining Economic Limit Evaluation 1st Jan 2012 during 2012 31st Dec 2012 in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.3:Gas Reserves (MMscf) for the Zaniemysl Field at 31st December 2012, 100% Basis ECV 2003 13 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.3Roszkow Field 2.3.1Field Description and Static GIIP Estimate The Roszkow field is mapped as an elongate NW-SE fault- controlled anticline, with fault closure to the SW, where an additional downthrown fault block is also mapped. The current Top Rotliegend depth structure map is shown in Figure 2.7. Figure 2.7:Roszkow Field - Top Rotliegend Depth Structure Roszkow-1 is located down flank from the crest of the structure and encountered a 29.5m gas column to a depth of -2825.8m TVDSS, with a possible deeper contact (WUT) at -2831.9m TVDSS.A range of possible GWC’s has been used in the volumetric assessment. Updated Volumetric GIIP estimates are: Dec 2011 Dec 2012 Proved (P90) 37.2 Bscf 30.2 Bscf Proved Plus Probable (P50) 57.6 Bscf 46.6 Bscf Proved Plus Probable Plus Possible (P10) 78.0 Bscf 71.9 Bscf ECV 2003 14 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets The current depth structure map differs from the previous version, having a similar area, but less vertical relief. The reduction in GIIP therefore arises from a combination of reduced GRV, and the use of a Sw-Height function rather than average Sw. 2.3.2Production History The field commenced production in September 2009.A plot showing the production data to the 31st of December 2012 is shown in Figure 2.8. The well produced at 13.1 MMscf/d from beginning 2012 to end Aug when rate was reduced to 11.7 MMscf/d and has a cumulative production of 15.6 Bscf at 31st December 2012.Following the rate reduction the wellhead flowing pressure increased from 1247 to 1392 psia.Only condensed water has been produced in Roszkow to date. Figure 2.8:Roszkow Production History and Forecast 2.3.3Gas Reserves Estimation A new static pressure measurement was carried out in the Roszkow-1 in June 2012.The simple p/z GIIP indicated was 34 Bscf, just above the P90 volumetric estimate of 30 Bcf.This pressure has been included in the Mbal model to estimate the dynamic GIIP derived from p/z plot.No aquifer has been included in the Mbal model as the p/z analysis for this field is very well defined and does not suggest any aquifer influx.Figure 2.9 shows the Pressure Match The Roszkow forecast estimated a recovery factor with 72% for the P50 case. ECV 2003 15 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.9:Roszkow Pressure Match The remaining gas reserves as of 31st December 2012 for this field, based on the existing well are summarised in Table 2.4.The gas production forecasts are shown in Figure 2.8 and in Appendix 2.At the P50 level the reserves have reduced from the prior evaluation as a result of the reduced GIIP and a better match to the p/z data which does not show any evidence of an increase in connected GIIP. Remaining Reserves (MMscf) Evaluation Production Remaining Economic Limit Evaluation 1st Jan 2012 during 2013 31st Dec 2012 in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.4:Reserves (MMscf) for the Roszkow Field at 31st December 2012, 100% Basis 2.4Kromolice-Sroda Field 2.4.1Field Description and Static GIIP Estimate Current mapping of the Kromolice-Sroda field (Figure 2.10) shows that the field is composed of potentially four fault-bounded anticlinal segments, two of which have been tested (Kromolice-1 and Sroda-4). ECV 2003 16 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Due to the similar GWC’s encountered in Kromolice-1 and Sroda-4 (-3518.6m TVDSS), previous GIIP estimates have assumed a single closed structure with a common GWC (though with reservoir parameters varying across the field).Given the mapping and depth conversion uncertainties, this is still feasible, though the possibility of separate and hence disconnected closures cannot be dismissed. As a result of RPS’ investigation of the Sw-Height issue, a potentially deeper GWC has been recognized in Kromolice-1 (-3540.1m TVDSS).It is difficult to reconcile this with the spill points on the current mapping, or on earlier versions of the Top Rotliegend depth map.However, a potentially deeper spill to -3525m TVDSS could be accommodated on the current mapping, and this has been used to provide a depth range for GWC uncertainty. For this exercise, GIIP has been estimated for each anticlinal segment, and the P90 P50 and P10 values summed arithmetically (see Table 2.1) to give a total GIIP range for the entire field.Table 2.1 shows the GIIP by individual segments. Figure 2.10:Kromolice-Sroda Field - Top Rotliegend Depth Structure Updated Volumetric GIIP estimates are: Dec 2011 Dec 2012 Proved (P90) 65.2 Bscf 60.3 Bscf Proved Plus Probable (P50) 94.7 Bscf 92.0 Bscf Proved Plus Probable Plus Possible (P10) 136.2 Bscf 139.7 Bscf ECV 2003 17 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.4.2Production History Sroda-4 Sroda-4 began production at the end of 2010, see Figure 2.11.In 2012 the well produced at 2.3 to 2.6 MMscf/d from January to mid Feb when the well was shut in due to a pipeline debottlenecking operation.The well was brought back on at end June at a rate of 2.6 MMscf/d.Cumulative production at 31st December 2012 was 1.3 Bscf. Figure 2.11:Sroda-4 Production History and Forecast Kromolice-1 Production started in June 2011, produced intermittently until October, and has been on continuous production since that time; see Figure 2.12.The initial variations in daily production rate were due to variable capacity in the export pipeline system and not due to any reservoir issues. From July 2012, the rate has been 6.7 MMscf/d.The well has a total gas cumulative production of 2.86 Bscf at 31st December 2012. ECV 2003 18 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.12:Kromolice-1 Production History and Forecast 2.4.3Gas Reserves Estimation Static pressure measurements were made in S-4 and K-1 in Sept 2012.These pressures have been included in the Mbal model to determine the dynamic GIIP derived from p/z plot. Figure 2.13:Sroda - 4 Pressure Match ECV 2003 19 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.14:Kromolice – 1 Pressure Match The recovery factor derived from the P50 Mbal model is 56%, relatively low because of the poorly connected additional tanks required to match the pressure data.Figure 2.13 and Figure 2.14 show the Pressure Match.The simple p/z GIIP’s are 15.3 for S4 and 18.7 for K1 respectively, significantly less than the P90 geological GIIP.The remaining gas reserves as of 31st December 2012 for this field, based on the existing wells are summarized in Table 2.5.The gas production forecasts are shown in Figure 2.11 and Figure 2.12 and in Appendix 3.The reserves have reduced from the prior evaluation as a result of the reduced GIIP and a better match to the p/z data which does not show any evidence of an increase in connected GIIP. Remaining Reserves (MMscf) Evaluation Production Remaining Economic Limit Evaluation 1st Jan 2012 during 2012 31st Dec 2012 in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.5:Gas Reserves (MMscf) for the Kromolice - Sroda Field at 31st December 2012 100%Basis ECV 2003 20 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.5Kromolice South Field 2.5.1Field Description and Static GIIP Estimate The Kromolice South structure was tested by the Kromolice-2 well.The well was located in a near-crestal location and encountered a 35m gas column with a clear GWC identified at -3496m TVDSS. RPS’ evaluation of Kromolice South is based on the current Top Rotliegend depth map (Figure 2.15), which differs significantly from earlier maps generated by the Operator, and on which previous GIIP estimates are based.This map shows the closure to be significantly smaller than on the earlier maps. RPS believes that GIIP estimates should be based on the most recent mapping and volumes have been estimated accordingly.In this case the reduction in GIIP is predominantly due to a significantly lower GRV derived from the current depth map, the new GIIPS are more consistent with p/z data. Figure 2.15:Kromolice South Field: Original & Current Maps ECV 2003 21 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Updated Volumetric GIIP estimates are: Dec 2011 Dec 2012 Proved (P90) 15.5 Bscf 5.1 Bscf Proved Plus Probable (P50) 22.2 Bscf 7.6 Bscf Proved Plus Probable Plus Possible (P10) 31.5 Bscf 11.3 Bscf 2.5.2Production History The Kromolice South field was brought on production on July 6th 2011 (Figure 2.16). K-2 was shut in from start 2012 to mid-February and produced at 2.7 MMscf/d for the second half of the month and then shut in due to a pipeline debottlenecking operation. It was brought back on in early April at the same rate which was increased to 3.6 MMscf/d at the beginning of July and maintained through December 2012. The variations in daily production rate were due to variable capacity in the export pipeline system and not due to any reservoir issues. The well has a total gas cumulative production of 1.13 Bscf at 31st December 2012. Figure 2.16:Kromolice South Production History and Forecast 2.5.3Gas Reserves Estimate A new static pressure measurement was carried out in the K-2 well in September 2012.This pressure has been included in the Mbal model to estimate the dynamic GIIP derived from p/z plot.A recovery factor of 81% was indicated for the P50 case by the Mbal model which includes the influence of a very small aquifer and a poorly connected second compartment tank.These assumptions where required to get a very well defined P/z match for this field and Figure 2.17 shows the Pressure Match.For the P90 GIIP a small aquifer is required to obtain a match as the p/z analysis indicates a GIIP of 5.2 Bscf, slightly larger than the P90 volumetric case. ECV 2003 22 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.17:Kromolice South Pressure Match The remaining gas reserves as of 31st December 2012 for this field, are summarized in Table 2.6.Forecasts for this field are included in Figure 2.16 and in Appendix 4.The reserves have reduced from the prior evaluation as a result of the reduced GIIP and a better match to the p/z data. Remaining Reserves (MMscf) Evaluation Production Remaining Economic Limit Evaluation 1st Jan 2012 during 2012 31st Dec 2012 in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.6:Gas Reserves (MMscf) for the Kromolice South Field at 31st December 2012, (100% basis) 2.6Winna Gora Field 2.6.1Field Description and GIIP Estimate Winna Gora-1 was drilled as a vertical well to test a footwall closure at Top Rotliegend against a NW-SE trending fault (Figure 2.18). The well encountered the Top Rotliegend sands at -3448m TVDSS, and TD’d within the Rotliegend at -3580m TVDSS. A clear GWC was identified at -3485.8m TVDSS from petrophysical analysis, giving a penetrated gas column of 38m. ECV 2003 23 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.18:Winna Gora: Top Rotliegend Depth Structure Updated Volumetric GIIP estimates are: Dec 2011 Dec 2012 Proved (P90) 14.4 Bscf 16.1 Bscf Proved Plus Probable (P50) 17.0 Bscf 22.7 Bscf Proved Plus Probable Plus Possible (P10) 20.2 Bscf 32.1 Bscf Changes to GIIP estimates arise from the use of an Sw-Height function in REP, and an updated representation of GRV uncertainty. 2.6.2Gas Reserves Estimation As there was no production from this field at year-end 2012 so reserves were calculated assuming recovery factor of 60% (P90), 70% (P50) and 80% (P10) with the P90 P50 & P10 GIIP’s (Figure 2.19). The P10 Rf and P10 GIIP and P90 Rf and P90 GIIP cases were combined to ensure an adequate range in reserves. ECV 2003 24 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets The remaining gas reserves, at 31st December 2012 for this field are summarized in Table 2.7. The gas production forecasts are shown in Figure 2.19 and in Appendix 5. The reserves have increased slightly from the prior evaluation as a result of the increased GIIP. Remaining Reserves (MMscf) Remaining Economic Limit Evaluation 31st Dec 2012 in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.7:Reserves (MMscf) for the Winna Gora Field at 31st December 2012 100% Basis Figure 2.19:Winna Gora Production Forecast 2.7Lisewo Field 2.7.1 Field Description and Static GIIP Estimate Lisewo-1 was drilled as a deviated well to a TD of 3946m MD in late January 2011 to test a fault and dip controlled anticlinal structure mapped at Top Rotliegend. The well encountered the Top Rotliegend sands at 3814m MD, and a gross, gas-bearing Rotliegend interval of 69m. The current depth map is shown in Figure 2.20. ECV 2003 25 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Figure 2.20:Lisewo - Top Rotliegend Depth Structure Log analysis indicates possible GWC’s at either -3617.5m TVDSS or -3636.7m TVDSS. Previous evaluations have favoured the deeper contact, as it coincides with the spill point on one of the main controlling faults (Fault A), and in the absence of additional data, the deeper contact has been retained in this year’s GIIP estimate. Updated Volumetric GIIP estimates are: Dec 2011 Dec 2012 Proved (P90) 41.8 Bscf 44.1 Bscf Proved Plus Probable (P50) 49.7 Bscf 61.5 Bscf Proved Plus Probable Plus Possible (P10) 58.8 Bscf 86.3 Bscf Changes to GIIP estimates arise from the use of an Sw-Height function in REP, and an updated representation of GRV uncertainty. ECV 2003 26 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.7.2Gas Reserves Estimation Notional forecasts were carried out for this field.Reserves were calculated assuming recovery factors of 60% (P90), 70% (P50) and 80% (P90) with the P90 P50 & P10 GIIP’s (Figure 2.21).The forecast assumptions were based on: · Two wells on stream (Lisewo-1 and Lisewo 2), which will accelerate the production. · A plateau rate 5.4 MMscf/d for each well. · A start up date of 1 July 2013 (Lisewo 1) and 1 Jan 2014 (Lisewo 2) on advice of FX Energy. The total Lisewo Gas Reserves are summarised in Table 2.8.The gas production forecasts are shown in Figure 2.21 and in Appendix 6.The reserves have increased slightly from the prior evaluation as a result of the increased GIIP. Remaining Reserves (MMscf) Evaluation Economic Limit Evaluation 1st Jan 2012 in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.8:Gas Reserves (MMscf) for the Lisewo Field at 31st December 2012 100% Basis Figure 2.21:Lisewo Production Forecast ECV 2003 27 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.8Komorze Field 2.8.1Field Description and GIIP Estimate The Komorze-3 well was drilled during 2012 to test a 3-way dip and fault closed structure at Top Rotliegend.The reservoir was encountered 24.4m deep to prognosis at -3719.4m TVDSS. RPS’ analysis of the log data indicates a likely GWC at -3751.4m TVDSS, but with a possible deeper contact at -3759.6m TVDSS. RPS generated two alternative depth maps for comparison: · Residual correction applied (gridded) to pre-drill depth structure map · Update of RPS 2-layer model with additional velocity control (a simplified version of the Operator’s 11-layer velocity model developed from a previous evaluation of the Lisewo area) The resulting depth maps are similar and generate identical GIIP distributions.The depth map from the 2-layer model is shown in Figure 2.22. Figure 2.22:Komorze-3: Top Rotliegend Depth Structure (RPS) Both RPS maps differ from the Operator’s map, which generates significantly larger GIIP values.It is RPS’ view that the removal of a residual depth error by a simple bulk shift is questionable, and until a more comprehensive update of the velocity model/depth conversion is undertaken, the reported GIIP should be based on the (more conservative) GIIP figures based on the RPS map.For volumetric estimates, a variable GWC was used; note the deeper GWC at -3759.6m is consistent with the spill point on the RPS map. ECV 2003 28 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Volumetric GIIP estimates are: Dec 2012 Proved (P90) 10.7 Bscf Proved Plus Probable (P50) 15.3 Bscf Proved Plus Probable Plus Possible (P10) 21.8 Bscf 2.8.2Gas Reserves Estimation Notional forecasts were carried out for this field.Preliminary results from the well show it has a very low productivity, consistent with a welltest derived permeability thickness of only circa 6 mD-ft.Mbal modelling with such a low well inflow has led to a relatively low final recovery factor.Reserves were calculated assuming recovery factor of 45% (P90), 55% (P50) and 65% (P10) with the P90 P50 & P10 GIIP’s (Figure 2.23). The total Komorze Gas Reserves are summarised in Table 2.9.The gas production forecasts are shown in Figure 2.23 and in Appendix 7. Remaining Reserves (MMscf) Economic Limit Evaluation in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.9:Gas Reserves (MMscf) for Komorze Field at 31st December 2012 100% Basis Figure 2.23:Komorze Production Forecast ECV 2003 29 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.9Grabowka Fields 2.9.1Field Description and Static GIIP Estimate The Grabowka West and East fields are low-relief Zechstein dolomite and limestone gas accumulations discovered in the mid-80s.Four wells have been drilled within closure on Grabowka West (G-5, 6, 7 and 8), and three on Grabowka East (G-12, 17 and 18). Reservoir depths are in the range 1500-1600m. The Zechstein Ca1 horizon is mapped on 2D seismic data and depth converted using an average velocity function derived from checkshot data (Figure 2.24). Figure 2.24:Grabowka Fields: Zechstein Ca1 Depth Structure Due to poor quality log data, a GWC could not be determined for either field.In Grabowka West, structural spill is estimated at 1565m TVDSS, consistent with test data from the G-5 and G-7 wells.Similarly, on Grabowka East, a structural spill point of 1550m TVDSS is estimated from mapping rather than from log analysis. No changes to previous years’ GIIP estimates are justified on the limited data available.Most of the volume is located in the Grabowka West structure which is not yet on production: Dec 2011 Dec 2012 Proved (P90) 4.6 Bscf 4.6 Bscf Proved Plus Probable (P50) 14.8 Bscf 14.8 Bscf Proved Plus Probable Plus Possible (P10) 29.1 Bscf 29.1 Bscf ECV 2003 30 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.9.2Production History The Grabowka East field started production in July 2009 with well G-12.In Sept 2010 a new gas rate of 0.24 MMscf/d commenced as a result of a new gas buyer.From that time the rate has been relatively constant.The Grabowka East field has produced a total of 429 MMscf of gas to December 31st 2012.The WGR has been increasing continuously from July to December 2012 and the WHFP continues to show a stable decline during the year.Figure 2.25 shows Grabowka field production trend.The well G-6, worked over and recompleted in 2012 is expected to start up in early 2013.A workover of well is G8 scheduled for 1Q 2013 with the well expected to be ready for production by mid-year. Figure 2.25:Grabowka Fields - Production Data Figure 2.26:Grabowka Fields - Production Data and Forecast ECV 2003 31 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 2.9.3Gas Reserves Estimation No static pressure surveys were recorded in G-12 or G-6 and hence no reliable material balance estimate can be supplied.Most of the mapped GIIP in Grabowka lies in the Western structure and the production performance of the existing G-6 well is not key to the total reserves for the field.A notional EXCEL based forecast was carried out in this field based on the production on 3 wells (G-12) current producer, (G-6) starting up at 1/2/2013 and (G-8) which comingon stream at 1/7/2013.The production of G-6, G-12 and G-8 will be capped to 0.27 MMscf/d, until end April, increased to 0.9MMSCF/d to end-Sept and 1.16 MMScf/d thereafter. The total Grabowka Gas Reserves are summarised in Table 2.10. The resulting production forecast for the Proven+Probable case is shown in Figure 2.26, highlighting the importance of the Grabowka West volumes. The gas production forecasts are shown in Figure 2.27 and Appendix 8. Remaining Reserves (MMscf) Evaluation Production Remaining Economic Limit Evaluation 1st Jan 2012 during 2012 31st Dec 2012 in year 1st Jan 2013 Proven Proven+Probable Proven+Probable+Possible Table 2.10:Gas Reserves (MMscf) for the Grabowka Field at 31st December 2012 100% Basis Figure 2.27:Grabowka 2P Production Forecast ECV 2003 32 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 3.ECONOMIC ANALYSIS 3.1Assumptions An economic analysis of the Polish Assets of FX Energy was undertaken based on the following price and royalty assumptions (see Table 3.1).These data have been supplied by FX Energy in US Dollars and are based on Polish Zloty gas prices and exchange rates, taken as the average of the 1st day of the month values throughout 2012. Gas Price Royalty OPEX $/Mscf % MM $ p.a. Roszkow Winna Gora Zaniemysl Kromolice-South Sroda-Kromolice 7.08 / 6.76 0.6 / 0.6 Grabowka N/A N/A Lisewo Komorze Table 3.1:Gas Price, Royalty and OPEX Assumptions Note that due to contractual arrangements no CAPEX or OPEX is required by FX Energy for the Grabowka field. 3.2Costing Capital Expenditure For the undeveloped fields and future compression costs for the developed fields, the Capital Expenditure programme for drilling and sidetracks shown below has been assumed based on information supplied by FX Energy or for compression estimated by RPS.No inflation has been applied to these estimates.For assets that share compression the compression capex was allocated on a % basis on remaining reserves, compression timing was selected to be in the year prior to the predicted WHFP falling below the 900 psi export entry pressure.In general predicted compression dates are earlier that the prior year’s evaluation. · Roszkow – For the Proved, Proved plus Probable Cases and Proved plus Probable plus Possible Cases, Compression Costs of US $7.5 MM. · Winna Gora – Compression Costs of US $3.5 MM for the proved case in 2018, for the Proved plus Probable case in 2020 and for the Proved plus Probable plus Possible case in 2024. · Zaniemysl – A cost of $4.9MM for the Z-3 sidetrack has been included in 2013. No compression required at Zaniemysl due to pressure maintenance from water influx. · Sroda-Kromolice – Central compression cost share of US $5.75 MM in MCHY have been allocated to Sroda-Kromolice. This will happen in 2015 for the Proved case, in 2026 for the Proved plus Probable case and in 2016 in the Proved plus Probable plus Possible case. ECV 2003 33 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets · Kromolice-South – Central compression cost share of US $0.25 MM in MCHY have been allocated to Kromolice-South. This is forecast in 2015 for the Proved case. For the Proved plus Probable case this is expected in 2016 and in 2016 in the Proved plus Probable plus Possible case. · Lisewo – For all cases facility CAPEX and tie-in of the existing well at a cost of US $16.7 MM, which includes US $9 MM to drill Lisewo-2, in 2013.Compression Costs of US $6.3 MM for the proved case in 2013, for the Proved plus Probable case in 2014 and for the Proved plus Probable plus Possible case in 2020. · Komorze – For all cases a well tie-in capex of $2.5MM has been assumed in 2013. Operating and Abandonment Costs Normal operating costs per well have been provided for all the fields and are tabulated in Table 3.1. In addition to basic operating costs, there is an additional $0.015/mcf additional compression OPEX per license, once compression is required.The Abandonment Costs have been provided by FX Energy. 3.3Results The results of our analysis are shown below in Table 3.2.The Net Present Values are stated excluding Income Tax and are expressed in gross and net terms. Field FX Energy Interest NPV10 (Million US$) Proved Proved + Probable Proved + Probable + Possible Gross Net Gross Net Gross Net Zaniemysl 24.5% Sroda-Kromolice 49.0% Roszkow 49.0% Winna Gora 49.0% Kromolice South 49.0% Grabowka 100.0% Lisewo 49.0% Komorze 49.0% Total Table 3.2:Total NPV10 and NPV10, attributable to FX Energy It was requested by FX Energy to carry out +/- 10% sensitivities on the gas prices, mentioned in Table 3.1.The sensitivity to the gas price for the net reserves of the various assets is listed in Table 3.3.There is very little impact to the net reserves by varying the gas prices +/- 10%.The corresponding influence on the NPV10 (Net to FX Energy) of the gas price sensitivity is logically larger and is shown in Table 3.4and graphically in Figure 3.1 for the Proven+Probable reserves only.The influence of gas price on NPV10 is more striking for the Roszkow and Sroda-Kromolice fields. ECV 2003 34 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Fields Net Reserves 90% Price Net Reserves Base Price Net Reserves 110% Price 1P 2P 3P 1P 2P 3P 1P 2P 3P Roszkow Winna Gora Kromolice South Zaniemysl Sroda-Kromolice Grabowka Lisewo Komorze Total Table 3.3:Effect of Gas Price Sensitivities on FX Net Reserves (MMscf) Fields NPV10 90% Price NPV10 Base Price NPV10 110% Price 1P 2P 3P 1P 2P 3P 1P 2P 3P Roszkow Winna Gora Kromolice South Zaniemysl Sroda-Kromolice Grabowka Lisewo Komorze Total Table 3.4:Effect of Gas Price Sensitivities on NPV10 (Net to FX Energy) in Million USD Figure 3.1:Gas Price Sensitivity on NPV10 (Net to FX Energy) for the 2P Case ECV 2003 35 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 4.RESERVES EVOLUTION 2011-2012 4.1Proved Gas Reserves Variation Field Evaluation Production Remaining Evaluation MMscf (%) 01-Jan-12 during 2012 31-Dec-12 01-Jan-13 Zaniemysl -5,556 -55% Sroda-Kromolice -8,674 -25% Roszkow 65% Winna Gora 0 24% Kromolice South -4,348 -54% Grabowka 89 82 6% Lisewo 0 6% Komorze 0% Total -5,020 -5% Table 4.1:Gas Proved Reserves (MMscf) 100% Basis Table 4.1 shows the Proved Reserves evolution.For the producing fields, there is generally a downward revision of reserves, mainly due to the constraints imposed on GIIP estimates from reservoir pressure data.These downward revisions are partially offset by an increase in estimated GIIP and hence reserves for the undeveloped discoveries of Winna Gora and Lisewo, and the additional reserves from the Komorze-3 discovery.The increase to the Proved Reserves in Roszkow is related to an increased recovery factor (less likely to be influenced by aquifer influx). 4.2Proved plus Probable Gas Reserves Variation Field Evaluation Production Remaining Evaluation MMscf (%) 01-Jan-12 during 2012 31-Dec-12 01-Jan-13 Zaniemysl -12,171 -57% Sroda-Kromolice -16,275 -26% Roszkow -10,171 -37% Winna Gora 0 44% Kromolice South -9,303 -65% Grabowka 89 -111 -1% Lisewo 0 25% Komorze 0% Total -27,130 -15% Table 4.2:Gas Proved plus Probable Reserves (MMscf) 100% Basis ECV 2003 36 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Table 4.2 shows the Proved plus Probable Reserves evolution.For the producing fields, there is again a downward revision of reserves, mainly due to the constraints imposed on GIIP estimates from reservoir pressure data.These downward revisions are partially offset by an increase in estimated GIIP and hence reserves for the undeveloped discoveries of Winna Gora and Lisewo, and the additional reserves from the Komorze-3 discovery. 4.3Proved plus Probable plus Possible Gas Reserves Variation Field Evaluation Production Remaining Evaluation MMscf (%) 01-Jan-12 during 2012 31-Dec-12 01-Jan-13 Zaniemysl -28,732 -66% Sroda-Kromolice -43,356 -44% Roszkow -18,750 -37% Winna Gora 0 70% Kromolice South -14,243 -60% Grabowka 89 44 0% Lisewo 0 47% Komorze 0% Total -60,395 -20% Table 4.3:Gas Proved plus Probable plus Possible Reserves (MMscf) 100% Basis Table 4.3 shows the Proved plus Probable plus Possible Reserves evolution.For the producing fields, there is a downward revision of reserves, mainly due to the constraints imposed on GIIP estimates from reservoir pressure data and lower Volumetric GIIP.These downward revisions are partially offset by an increase in estimated GIIP and hence reserves for the undeveloped discoveries of Winna Gora and Lisewo, and the additional reserves from the Komorze-3 discovery. ECV 2003 37 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 1: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR ZANIEMYSL FIELD Zaniemysl Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A1.1:Gas Production Forecasts for the Zaniemysl Field ECV 2003 38 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 39 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 40 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 41 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 42 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 43 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 44 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 2: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR ROSZKOW FIELD Roszkow Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A2.1:Gas Production Forecast for Roszkow Field ECV 2003 45 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 46 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 47 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 48 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 49 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 50 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 51 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 3: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR SRODA-KROMOLICE FIELD Sroda Kromolice Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A3.1:Gas Production Forecasts for Sroda-Kromolice ECV 2003 52 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 53 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 54 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 55 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 56 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 57 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 58 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 4: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR KROMOLICE SOUTH FIELD Kromolice South Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A4.1: Gas Production Forecast for Kromolice South Field ECV 2003 59 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 60 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 61 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 62 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 63 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 64 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 65 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 5: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR WINNA GORA FIELD Winna Gora Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A5.1:Gas Production Forecast for Winna Gora Field ECV 2003 66 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 67 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 68 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 69 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 70 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 71 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 72 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 6: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR LISEWO Lisewo Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A6.1:Gas Production Forecasts for Lisewo ECV 2003 73 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 74 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 75 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 76 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 77 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 78 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 79 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 7: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR KOMORZE-3 Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A7.1:Gas Production Forecasts for Komorze ECV 2003 80 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 81 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 82 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 83 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 84 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 85 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 86 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets APPENDIX 8: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR GRABOWKA Grabowka Proved Proved+Probable Proved+Probable+Possible Year Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Gas Rate (MMscfd) Cumulative Production (Bscf) Table A8.1:Gas Production Forecasts for Grabowka ECV 2003 87 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 88 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 89 March 2013 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets ECV 2003 90 March 2013
